Exhibit 10.30

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BY AND BETWEEN

SAKS INCORPORATED AND

STEPHEN I. SADOVE

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as
of December 9, 2010, by and between Stephen I. Sadove (the “Executive”) and Saks
Incorporated (the “Company”).

Capitalized terms used herein which are not otherwise defined have the same
meaning as in the Employment Agreement.

WITNESSETH:

WHEREAS, the Company and the Executive have previously entered into that certain
Employment Agreement dated July 31, 2007 (the “Original Agreement”), as
previously amended by the Amendment to Employment Agreement, dated as of
December 16, 2008 (the “First Amendment”) and the Amendment to Employment
Agreement dated as of April 9, 2009 (the “Second Amendment,” and collectively
with the Original Agreement and the First Amendment, the “Employment
Agreement”);

WHEREAS, it is necessary to amend the Employment Agreement to bring it into
compliance with Internal Revenue Code Section 409A and the final Treasury
Regulations issued thereunder; and

WHEREAS, the Company and Executive believe it is in the best interest of the
Company and the Executive to adopt this Amendment.

NOW, THEREFORE, BE IT RESOLVED, that effective as of December 8, 2010, the
Employment Agreement is amended as follows:

 

1. The first paragraph of Section 4(a)(ii) of the Employment Agreement is
deleted in its entirety and the following shall be substituted in its place:

“(ii) Provided that the Executive has executed and delivered to the Company, and
has not revoked, the general release in substantially the form attached hereto
as Attachment A (the “Release”) by the fiftieth (50) day following the
Employment Termination Date, the Company shall make the following payments and
shall provide the following benefits, provided that if the Executive directly or
indirectly engages in conduct that constitutes an Association (as defined in
Section 12(b)(iv)(D) hereof), the Company’s obligation to make the following
payments and to provide the following benefits shall immediately terminate:”

 

2. Section 4(a)(ii)(A) of the Employment Agreement is deleted in its entirety
and the following shall be substituted in its place:

“(A) except as otherwise provided in Section 10 hereof, an amount equal to the
sum of two times the Executive’s Base Salary and one times the Executive’s
target bonus potential amount of 150% of Base Salary for the fiscal year during
which the Employment Termination Date occurs, which amount shall be payable in
24 equal monthly installments commencing with the month following the month in
which the sixtieth (60) day following the Employment Termination Date occurs;”

 

1



--------------------------------------------------------------------------------

3. The first paragraph of Section 4(b)(ii) of the Employment Agreement is
deleted in its entirety and the following shall be substituted in its place:

“(ii) provided that the Executive has executed and delivered to the Company, and
has not revoked, the Release by the fiftieth (50) day following the Employment
Termination Date, the Company shall make the following payments and shall
provide the following benefits, provided that if the Executive directly or
indirectly engages in conduct that constitutes an Association (as defined in
Section 12(b)(iv)(D) hereof), the Company’s obligation to make the following
payments and to provide the following benefits shall immediately terminate:”

 

4. Section 4(b)(ii)(A) of the Employment Agreement is deleted in its entirety
and the following shall be substituted in its place:

“(A) except as otherwise provided in section 10 hereof, (x) if the termination
of employment occurs during the two year period following a change in control of
the Company under Section 1.409A-3(i)(5), an amount equal to the sum of two
times the Executive’s Base Salary and two times the Executive’s target bonus
potential amount of 150% of Base Salary for the fiscal year during which the
Employment Termination Date occurs, which amount shall be payable in a lump sum
on the sixtieth (60) day following the Employment Termination Date, (y) if the
termination of employment occurs during the calendar year in which a Change of
Control (as defined in Section 4(c) of this Agreement) occurs or during the
first calendar year or the second calendar year following the calendar year
during which the Change in Control occurs and the termination of employment does
not occur due to an event described in (x) above, an amount equal to the sum of
two times the Executive’s Base Salary and two times the Executive’s target bonus
potential amount of 150% of Base Salary for the fiscal year during which the
Employment Termination Date occurs, which amount shall be payable in 24 equal
monthly installments commencing with the month following the month in which the
sixtieth (60) day following the Employment Termination Date occurs, or (z) if
the termination of employment occurs due to an event other than as described in
(x) or (y) above, an amount equal to the sum of two times the Executive’s Base
Salary and one times the Executive’s target bonus potential amount of 150% of
Base Salary for the fiscal year during which the Employment Termination Date
occurs, which amount shall be payable in 24 equal monthly installments
commencing with the month following the month in which the sixtieth (60) day
following the Employment Termination Date occurs;”

 

5. Section 7 of the Employment Agreement is deleted in its entirety and the
following shall be substituted in its place:

“Termination Due to Disability. If at any time prior to the termination of this
Agreement the Executive shall become disabled, this Agreement and the
Executive’s employment shall continue for a period of 12 months from the date on
which the Executive becomes disabled. The date on which the Executive shall be
deemed to have become disabled shall be the date on which either (a) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (b) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income

 

2



--------------------------------------------------------------------------------

replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the service provider’s employer
(a “Disability”). During the 12 month period following a Disability, the
Executive shall continue to receive all payments and benefits provided by this
Agreement, including without limitation the benefits described in Section 3 of
this Agreement, and the Executive shall remain eligible to receive, in
accordance with their respective terms, the severance and/or benefits that would
be payable upon a termination of the Executive’s employment as described in
Sections 4, 5, 6, 8, 9 or 11 of this Agreement, less all disability payments
received pursuant to the Company’s short-term disability/sick pay plan or its
Group Long-Term Disability Insurance Policy. Notwithstanding the foregoing,
during the 12 month period following a Disability, the Base Salary payable
pursuant to Section 3(a) of this Agreement shall be paid in monthly
installments, and any bonus payable pursuant to Section 3(b) of this Agreement
shall be paid at the time that bonuses for the fiscal year in which the
Disability occurred are paid to other senior executives of the Company. If the
Executive’s disability continues after the end of such 12-month period, the
Company may terminate this Agreement and the Executive’s employment for
disability (“Disability Termination”). Disputes regarding the existence of the
Executive’s disability shall be resolved by the determination of a physician
selected by the Board who is reasonably acceptable to the Executive. The
Executive shall submit to appropriate medical examinations for purposes of
determining disability. Upon a Disability Termination, the Executive shall be
entitled to (a) the payments in the amounts and at the times described in
Sections 4(a)(i)(A), (B) and (C) hereof and described in Section 4(b)(ii)(B)
hereof; (b) the Executive’s unexercisable stock options, unvested shares of
restricted stock and unvested performance shares shall vest as described in
Section 4(b)(ii)(E) hereof; and (c) all other benefits in accordance with
Section 3(d) of this Agreement that would be payable upon such Disability
Termination. Upon a Disability Termination, the Company’s obligations in
Sections 11, 13(f) and 13(h) of this Agreement, and the Executive’s obligations
in Sections 11, 12, and 13(h) of this Agreement, shall continue in effect in
accordance with their respective terms.”

 

6. Section 10 of the Employment Agreement is amended by adding three new
paragraphs to the end of the Section which shall provide as follows:

“The Agreement is intended to comply with the requirements of Section 409A or an
exemption or exclusion therefrom and, with respect to amounts that are subject
to Section 409A, shall in all respects be administered in accordance with
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A shall be paid under the applicable
exception. Each payment of compensation under this Agreement shall be treated as
a separate payment of compensation for purposes of Section 409A. All payments to
be made upon a termination of employment under this Agreement may only be made
upon a “separation from service” under Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement. Any tax gross-up payment made pursuant to this Agreement
shall be made no later than the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.

Notwithstanding anything to the contrary in this Agreement, all reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (a) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible

 

3



--------------------------------------------------------------------------------

for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, except, if such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a maximum,
if provided under the terms of the plan providing such medical benefit, may be
imposed on the amount of such reimbursements over some or all of the period in
which such benefit is to be provided to the Executive as described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B); (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, provided that the Executive shall
have submitted an invoice for such fees and expenses at least ten (10) days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

Notwithstanding anything to the contrary in this Agreement, payment of any
amounts, including, but not limited to, salary and bonuses, will be subject to,
and payable in accordance with, any prior deferral elections made with respect
to such amounts under the Company’s Deferred Compensation Plan (as amended and
restated effective January 1, 2009).”

 

7. Except as expressly modified herein, all other terms of the Employment
Agreement shall remain in full force and effect.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date and
year first above written.

 

SAKS INCORPORATED

      /s/ Christine Morena

By: Christine Morena Title: EVP, HR EXECUTIVE

    /s/ Stephen I. Sadove

STEPHEN I. SADOVE

 

5